Mr. Justice Audrey
delivered the opinion of the court.
An appeal having been taken from an order of the lower court fixing the amount of the costs herein and the appellant having presented a statement of the case for his appeal within an extension granted him for that purpose, the ap-pellee moved that the statement of the case he eliminated. The motion was denied and this appeal was taken from that ruling.
The question of fixing the amount of the costs was submitted to the lower court by stipulation of the parties on the memorandum of costs, the objection thereto and the answer to the objection. The statement of the case referred to sets out only the existence of an action wherein the plaintiff was mulcted in costs; that a memorandum of costs amounting to $340.55 was presented and objected to; that it was reduced by the court to $270.55, and that that ruling was appealed from, the said statement of the case being presented for such appeal.
From the foregoing it is seen that the so-called statement of the case is only a recital of the different proceedings followéd for fixing the costs and contains no evidence with respect thereto, wherefore it is not a statement of the case or document wherein the evidence introduced in the *723lower court for the decision of the question is stated in a narrative form so that this conrt may consider it on appeal. Consequently the lower court erred in not eliminating the statement of the case and its ruling should he reversed.
Justices Wolf and Franco Soto took no part in the decision of this case.